Citation Nr: 0902608	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-22 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for bilateral leg 
disability.

3.  Entitlement to service connection for disability of the 
upper left extremity to include the wrist and shoulder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Senior Counsel

INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974.  He also had service with the National Guard 
beginning in March 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2002 and February 2003 rating actions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the disabilities listed 
above. 

The veteran presented testify pertaining to his claims for 
service connection for degenerative disc disease of the 
lumbar spine and bilateral leg disabilities during a personal 
hearing at the RO before a Veterans Law Judge in July 2005.  
A transcript is associated with the claims file.

In October 2005, the Board, in pertinent part, remanded the 
issues of entitlement to service connection for degenerative 
disc disease of the lumbar spine and bilateral leg 
disability.  

While the case was on remand, the veteran perfected an appeal 
of the February 2003 denial of service connection for 
disability of the left upper extremity.   Thereafter, the 
case was returned in August 2008 for additional appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the veteran's claim at this time would be 
premature.  In a VA Form 9 received in June 2006, which 
pertained to the appealed issue of entitlement to service 
connection for disability of the upper left extremity to 
include the wrist and shoulder, the veteran requested to 
appear at a personal hearing before a Veterans Law Judge in 
Washington, DC (Central Office hearing).  An October letter 
from the Board to the veteran informed him that a Central 
Office hearing was scheduled in December 15, 2005.  On 
December 9, 2005, the veteran contacted the Board and asked 
that his Central Office hearing be rescheduled to a Board 
videoconference hearing.  Although the filing of this 
request/motion was not timely, the Board finds that good 
cause was presented.  See 38 C.F.R. § 20.702(c) (2008).

Therefore, to accord the veteran due process, he should be 
scheduled for a videoconference hearing. 38 C.F.R. §§ 20.700, 
20.702, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing via 
videoconference before a Veterans Law 
Judge, in accordance with applicable law.  
A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

